Case 2:20-cv-10860-BAF-RSW ECF No. 1 filed 04/02/20          PageID.1   Page 1 of 13




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN MICHIGAN


DEANNE WILLIAMS,

      Plaintiff,
                                                           Case No:
v.
                                                           Hon.
GREAT LAKES WATER AUTHOIRTY
and GDI INTEGRATED FACILITY SERVICES,

      Defendants.


 SCOTT P. BATEY (P54711)
 Batey Law Firm, PLLC
 Attorney for Plaintiff
 30200 Telegraph Road, Suite 400
 Bingham Farms, MI 48025
 (248) 540-6800-telephone
 (248) 540-6814-fax
 sbatey@bateylaw.com

                     COMPLAINT AND JURY DEMAND

      NOW COMES, Plaintiff, Deanne Williams (hereinafter “Williams”), by and

through her attorney’s Scott P. Batey and the Batey Law Firm, PLLC, and for her

Complaint against Defendants states as follows:

      1.     Plaintiff, is a resident of the City of Ecorse, County of Wayne and State

of Michigan.

      2.     Defendant, Great Lakes Water Authority (hereinafter “GLWA”), is a
Case 2:20-cv-10860-BAF-RSW ECF No. 1 filed 04/02/20         PageID.2       Page 2 of 13




governmental entity duly authorized to operate in the County of Wayne and State of

Michigan.

      3.     Defendant, GDI Integrated Facility Services, (hereinafter “GDI”) is

duly authorized to do business in the Southeastern District of the State of Michigan.

      4.     Jurisdiction and venue are proper in the District Court for the Eastern

District of Michigan pursuant to 28 U.S.C. § 1391(b) & (c).

      5.     The amount in controversy exceeds $75,000.00, exclusive of interest

and costs, and jurisdiction and venue is otherwise proper in this Court.

      6.     Plaintiff brings this action for damages arising out of the acts and/or

omissions   of    Defendants   constituting   unlawful    discrimination/harassment

consisting of sexual harassment and retaliation in violation of Title VII and the

Michigan Elliott-Larsen Civil Rights Act, MCLA §37.2101, et seq. which resulted

in emotional and economic damages to Plaintiff.

                          GENERAL ALLEGATIONS

      7.     Plaintiff incorporates by reference paragraphs 1 through 6 of the

Complaint as though fully set forth herein.

      8.     In July of 2018, Defendant, GDI placed Plaintiff at Defendant, GLWA

as a custodian.

      9.     Shortly after Plaintiff started at GLWA she entered into a private

relationship outside of work with GLWA authority employee, Tommy Strickland.


                                          2
Case 2:20-cv-10860-BAF-RSW ECF No. 1 filed 04/02/20          PageID.3    Page 3 of 13




      10.    On or about February 5, 2019, Plaintiff missed two phone calls from a

number that she did not recognize.

      11.    Shortly after the missed calls Plaintiff was bombarded with several

incredibly inappropriate text messages of a sexual nature that were based on sex

from the same number that she missed the calls from.

      12.    After receiving the text messages, Plaintiff learned that the sender was

GLWA security guard, Sativa Malu.

      13.    The content of the text messages made it clear that Ms. Malu was

enraged by Plaintiff’s private relationship with Mr. Strickland.

      14.    The harassing messages that Plaintiff received from Ms. Malu

contained images of her kissing Mr. Strickland, along with insulting remarks toward

Plaintiff, including mocking her for having a miscarriage.

      15.    Ms. Malu concluded her irate texts to Plaintiff with “I will see you

soon,” which Plaintiff took as a threat based on the context of the angry messages,

and Ms. Malu’s position as a security guard which requires her to carry a firearm.

      16.     Fearing for her safety, Plaintiff never responded to the threatening and

harassing messages, and immediately informed her supervisor of the incident and

filed a report with the Detroit Police.

      17.    Plaintiff later learned that Mr. Strickland also received threatening text

messages from Ms. Malu regarding his relationship with Plaintiff.


                                          3
Case 2:20-cv-10860-BAF-RSW ECF No. 1 filed 04/02/20           PageID.4   Page 4 of 13




      18.    On or about February 7, 2019, Plaintiff submitted a formal report of

sexual harassment by Ms. Malu to GLWA.

      19.    After Plaintiff complained of Ms. Malu’s behavior, Plaintiff became the

subject of constant rumors and discussion at GLWA.

      20.    After Plaintiff filed the complaint, representatives from GLWA met

with her to discuss the complaint, but Defendant GLWA refused to take remedial

measures.

      21.    Defendant GLWA informed Plaintiff that there would be an

investigation regarding the text message incident.

      22.    On or about February 16, 2019, without any previous write ups or

disciplinary action against her, Plaintiff received a call from Defendant GDI’s field

manager, Mr. Mohamad Elzaghir, informing her that she was suspended without

providing any explanation.

      23.    On or about February 22, 2019, Plaintiff was terminated by GDI via a

letter that she received in the mail.

      24.    Plaintiff had no prior disciplinary issues, and she was hard and reliable

worker.

      25.    Rather than take Plaintiff’s complaint against Ms. Malu seriously,

Defendants decided to conduct a sham investigation into Ms. Malu’s behavior, and

then abruptly terminate Plaintiff in retaliation for her complaint.


                                           4
Case 2:20-cv-10860-BAF-RSW ECF No. 1 filed 04/02/20          PageID.5   Page 5 of 13




      26.    Upon information and belief, Ms. Malu is still employed by Defendant

GLWA.

      27.    On or about March 24, 2019, a high-level employee from GLWA called

Plaintiff and informed her that he felt GLWA and GDI treated her incredibly

unfairly, and he expressed that her termination was unfair and unwarranted.

      28.    During the time period in question, Defendants were Plaintiff’s co-

employers and Plaintiff was their employee within the meaning of Title VII of Civil

Rights Act of 1964, and the Michigan Elliott-Larsen Civil Rights Act, MCLA

§37.2101, et seq.

      29.    Moreover, Defendants, were responsible for all acts committed by their

agents, representatives and employees within the scope of their employment.

      30.    At all times relevant, Plaintiff was acting as an employee of Defendants,

GLWA and GDI.

      31.    Defendants, through their agents, representatives and employees, were

predisposed to sexually harass and retaliate against Plaintiff for her complaints of

harassment, and acted in accordance with that predisposition.

      32.    Defendant’s actions were intentional, or were carried out with reckless

indifference to Plaintiff’s rights and sensibilities.

      33.    On July 7, 2020, the EEOC issued a Right to Sue letter.

                               COUNT I
                    SEXUAL HARASSMENT IN VIOLATION

                                            5
Case 2:20-cv-10860-BAF-RSW ECF No. 1 filed 04/02/20            PageID.6    Page 6 of 13




                OF TITLE VII-HOSTILE WORK ENVIRONMENT

       34.     Plaintiff incorporates by reference paragraphs 1 through 33 of the

Complaint as though fully set forth herein.

       35.     Pursuant to Title VII of Civil Rights Act of 1964, Plaintiff is guaranteed

the right to be free from discriminatory treatment and harassment from her employer

and/or supervisors on the basis of her sex.

       36.     Defendants created a hostile work environment for Plaintiff as a result

of Plaintiff’s sex.

       37.     Defendants took adverse employment actions against Plaintiff by

terminating her for complaining of harassment.

       38.     Defendants had the knowledge that Plaintiff was being sexually

harassed as well as the ability to take remedial measures to stop the sexual

harassment, but failed/refused to do so.

       39.     Defendants were Plaintiff’s co-employers within Title VII.

       40.     Plaintiff has been subjected to harassment and discriminatory treatment

based upon her sex by Defendants its employees and agents.

       41.     Defendants and their agents, employees and representatives, breached

and violated their duty to Plaintiff by reason of the following acts and/or omissions:

             a. Violating the laws against discrimination by engaging in sexual
                harassment in the workplace;



                                            6
Case 2:20-cv-10860-BAF-RSW ECF No. 1 filed 04/02/20            PageID.7    Page 7 of 13




            b. Retaliating against employees who make complaints of discrimination
               and harassment; and

            c. Failing to take serious and corrective action when informed by Plaintiff
               that the conduct towards her was unlawful.

      42.      Defendants owed Plaintiff as a female employee, a duty to adequately

advise their employees to refrain from discriminating against employees.

      43.      Defendants breached and violated their duty owed to Plaintiff, by

reason of the following acts and/or omissions:

            a. Failing to prevent or stop sexual harassment against Plaintiff causing a
               hostile work environment;

            b. Taking adverse employment action against Plaintiff due to her sex; and

            c. Retaliating against Plaintiff for her complaints of sexual harassment.

      44.      As a direct and proximate result of the actions of Defendants, Plaintiff

was the subject of discriminatory conduct on the part of the Defendants.

      45.      Plaintiff is entitled to punitive, exemplary, and compensatory damages

pursuant to Title VII as a result of each and every violation of the act, including costs

and reasonable attorney’s fees.

      46.      Because of the unlawful conduct of Defendants and its agents and

employees, and as a direct and proximate cause of such conduct, Plaintiff has

suffered damages, including humiliation, embarrassment, outrage, mental anguish

and anxiety, emotional distress, loss of self-esteem, loss of earnings and other

employment benefits, and a loss of capacity for the enjoyment of life.

                                            7
Case 2:20-cv-10860-BAF-RSW ECF No. 1 filed 04/02/20          PageID.8    Page 8 of 13




       WHEREFORE, Plaintiff respectfully requests judgment in her favor and

against Defendants in an amount in excess of $75,000.00, together with costs,

interest and attorney fees and any other relief this Honorable Court deems

appropriate.

                               COUNT II
                SEXUAL HARASSMENT AND DISCRIMINATION
             IN VIOLATION OF THE MICHIGAN ELLIOT-LARSON
             CIVIL RIGHTS ACT-HOSTILE WORK ENVIRONMENT

       47.     Plaintiff incorporates by reference paragraphs 1 through 46 of the

Complaint as though fully set forth herein.

       48.     Pursuant to Michigan Elliott-Larsen Civil Rights Act, MCLA

§37.2101, et seq., Plaintiff is guaranteed the right to be free from discriminatory

treatment and harassment from her employer and/or supervisors on the basis of her

sex.

       49.     Defendants created a hostile work environment for Plaintiff as a result

of Plaintiff’s sex.

       50.     Defendants took adverse employment actions against Plaintiff by

terminating her after she complained of harassment.

       51.     Defendants had the knowledge that Plaintiff was being sexually

harassed as well as the ability to take remedial measures to stop the sexual

harassment, but failed/refused to do so.

       52.     Defendants were Plaintiff’s co-employers within the Michigan Elliott-

                                           8
Case 2:20-cv-10860-BAF-RSW ECF No. 1 filed 04/02/20           PageID.9    Page 9 of 13




Larsen Civil Rights Act, MCLA §37.2101, et seq.

      53.      Plaintiff has been subjected to repeated and continuous harassment and

discriminatory treatment based upon her sex by Defendants its employees and agents

to the point where her status as an employee has been detrimentally affected.

      54.      Defendants and their agents, employees and representatives, breached

and violated their duty to Plaintiff by reason of the following acts and/or omissions:

            a. Violating the laws against discrimination by engaging in sexual
               harassment in the workplace;

            b. Retaliating against employees who make complaints of discrimination
               and harassment; and

            c. Failing to take serious and corrective action when informed by Plaintiff
               that the conduct towards her was unlawful.

      55.      Defendants owed Plaintiff as a female employee, a duty to adequately

advise their employees to refrain from discriminating against employees.

      56.      Defendants breached and violated their duty owed to Plaintiff, by

reason of the following acts and/or omissions:

            a. Failing to prevent or stop sexual harassment against Plaintiff causing a
               hostile work environment;

            b. Taking adverse employment action against Plaintiff due to her sex; and

            c. Retaliating against Plaintiff for her complaints of sexual harassment.

      57.      As a direct and proximate result of the actions of Defendants, Plaintiff

was the subject of discriminatory conduct on the part of the Defendants.


                                            9
Case 2:20-cv-10860-BAF-RSW ECF No. 1 filed 04/02/20              PageID.10     Page 10 of 13




      58.      Because of the unlawful conduct of Defendants and its agents and

employees, and as a direct and proximate cause of such conduct, Plaintiff has

suffered damages, including humiliation, embarrassment, outrage, mental anguish

and anxiety, emotional distress, loss of self-esteem, loss of earnings and other

employment benefits, and a loss of capacity for the enjoyment of life.

      WHEREFORE, Plaintiff respectfully requests judgment in her favor and

against Defendants in an amount in excess of $75,000.00, together with costs,

interest and attorney fees and any other relief this Honorable Court deems

appropriate.

                                      COUNT III
                                     RETALIATION

      56.      Plaintiff incorporates by reference paragraphs 1 through 58 of the Complaint as

though fully set forth herein.

      57.      Pursuant to Title VII and the Michigan Elliott-Larsen Civil Rights Act,

MCLA 37.2201, et seq., Plaintiff is guaranteed the right to be free from

discrimination from her employer and/or supervisors based upon sex.

      58.      Plaintiff’s sex was a factor in Defendants’ employment decisions.

      59.      Defendants were Plaintiff’s employer within the meaning of Title VII

and the Elliott-Larsen Civil Rights Act, MCLA 37.2201, et seq.

      60.      During the course of her employment with Defendants, Plaintiff was

subjected to unwelcome sexual harassment creating a hostile work environment by

                                             10
Case 2:20-cv-10860-BAF-RSW ECF No. 1 filed 04/02/20         PageID.11       Page 11 of 13




Defendants.

      61.     The sexual harassment created a hostile work environment and had the

purpose and/or effect of substantially interfering with Plaintiff's employment and/or

creating an intimidating, hostile, and offensive employment environment.

      62.     Plaintiff complained to the appropriate representatives of Defendants,

in accordance with Defendants’ policies and procedures for reporting harassment

and discrimination and complained that she was being discriminated against due to

her sex and that she was being subjected to a hostile work environment.

      63.     Plaintiff was engaging in a protected activity when she complained of

sex discrimination and sex harassment pursuant to Title VII and the Elliott-Larsen

Civil Rights Act, MCLA 37.2201, et seq.

      64.     In response to Plaintiff’s complaint of sexual harassment and

discrimination resulting in a hostile work environment, Defendant retaliated against

Plaintiff and took adverse employment actions against Plaintiff.

      65.     Defendants had actual and constructive notice that it was creating an

intimidating, hostile and offensive work environment for Plaintiff.

      66.     Despite having notice of the harassment, and conduct toward Plaintiff,

Defendants failed to take any remedial action, but instead took adverse employment

action against Plaintiff in retaliation for her complaints of harassment.

      67.     The sexual harassment, and conduct by Defendants and Defendants’


                                          11
Case 2:20-cv-10860-BAF-RSW ECF No. 1 filed 04/02/20          PageID.12   Page 12 of 13




failure to take any remedial action violate Title VII and the Michigan Elliott- Larsen

Civil Rights Act, MCL 37.2101 et seq.

      68.      Plaintiff is entitled to punitive, exemplary, and compensatory damages

pursuant to Title VII as a result of each and every violation of the act, including

costs and reasonable attorney’s fees.

      69.      As a proximate result of Defendants’ retaliation of Plaintiff, Plaintiff

has sustained injuries including, but not limited to, physical pain and suffering,

mental anguish, fright, shock, embarrassment, humiliation, mortification, outrage,

anxiety, emotional distress, loss of self-esteem, loss of earnings and other

employment benefits and a loss of capacity for the enjoyment of life.

      WHEREFORE, Plaintiff respectfully requests judgment in her favor and

against Defendants in an amount in excess of $75,000.00, together with costs,

interest and attorney fees and any other relief this Honorable Court deems

appropriate.




                                         Respectfully submitted,


                                           12
Case 2:20-cv-10860-BAF-RSW ECF No. 1 filed 04/02/20    PageID.13   Page 13 of 13




                                    BATEY LAW FIRM, PLLC

                                By: /s/Scott P. Batey
                                   SCOTT P. BATEY (P54711)
                                   Attorney for Plaintiff
                                   30200 Telegraph Road, Suite 400
                                   Bingham Farms, Michigan 48025
                                   (248) 540-6800-telephone
                                   (248) 540-6814-fax
                                   sbatey@bateylaw.com

Dated: April 2, 2020


                         DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, Deanne Williams, by and through her attorney’s,

Scott P. Batey and the Batey Law Firm, PLLC, and hereby demands a trial by jury

on all issues allowed by law.


                                    Respectfully submitted,

                                    BATEY LAW FIRM, PLLC

                                By: /s/Scott P. Batey
                                   SCOTT P. BATEY (P54711)
                                   Attorney for Plaintiff
                                   30200 Telegraph Road, Suite 400
                                   Bingham Farms, Michigan 48025
                                   (248) 540-6800-telephone
                                   (248) 540-6814-fax
                                   sbatey@bateylaw.com

Dated: April 2, 2020




                                      13
